Citation Nr: 0025365	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia and 
depression.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

A review of the record reveals that the veteran's current 
claim is not her first claim of entitlement to service 
connection for schizophrenia and depression, as the RO 
previously denied her claims in May and June 1997.  The RO 
notified the veteran of those decisions by correspondence 
dated in May and June 1997.  As no appeal was filed within 
one year of the date of either notification, those rating 
actions are final.

In the rating action presently on appeal, the RO addressed 
the underlying question of service connection, without 
specifically considering whether the previously denied claim 
could be reopened.  This is significant to the Board because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter which must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  How the RO characterized the issue or what the 
RO may have determined in this regard is irrelevant.  The 
initial question before the Board is whether new and material 
evidence has been presented.  Id. 

The May 1999 statement of the case (SOC) does not include the 
applicable laws and regulations concerning attempts to reopen 
previously denied claims based on new and material evidence, 
nor does it discuss the effect of the prior denial on the 
current claim.  Thus the veteran and representative have not 
yet been afforded notice and opportunity to present argument 
and/or evidence on this question, nor has she been provided a 
supplemental statement of the case (SSOC) with respect to 
this issue.  Consequently, the Board will remand the matter 
to the RO to avoid the possibility of prejudice.  38 C.F.R. 
§ 19.9 (1999); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Thus, the case is REMANDED to the RO for the following 
action:

The veteran's claim for service 
connection for schizophrenia and 
depression must be evaluated on a new and 
material evidence basis.  The RO's 
attention is directed to Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  If the 
claim is reopened, and if it is 
determined that the claim is well-
grounded, then, and only then, should the 
RO undertake all appropriate development, 
including affording the veteran a VA 
medical examination.  If the claim is 
reopened, if the claim is well grounded, 
and if all appropriate development has 
been undertaken, then the RO must 
consider the veteran's claim on the 
merits.  If the decision is adverse, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case which sets forth the applicable 
legal criteria pertinent to this appeal, 
including information about the prior 
denial, laws and regulations concerning 
finality and what constitutes new and 
material evidence, a discussion of the 
effect the prior denial has on the 
current claim, and, if warranted, a 
discussion of the standards governing 
well groundedness.  The veteran and her 
representative should then be given an 
opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


